DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.       This application contains claims directed to the following patentably distinct species:          Group I. Claims 1-12 are drawn to a method of operating a memory (claims 1-11) and a memory (claim 12) comprising: an array of memory cells comprising a plurality of strings of series-connected memory cells; and a controller for access of the array of memory cells, wherein the controller is configured to cause the memory to perform a method comprising:
applying a positive first voltage level to a first node selectively connected to a string of series-connected memory cells while applying a negative second voltage level to a control gate of a transistor connected between the first node and the string of series-connected memory cells; and increasing the voltage level applied to the first node to a third voltage level while increasing the voltage level applied to the control gate of the transistor to a fourth voltage level lower than the third voltage level and higher than the first voltage level (as recited in claims 1, 12, and figure 8).
          Group II. Claims 13-24 are drawn to a method of operating a memory (claims 13-23) and a memory (claim 24) comprising: an array of memory cells comprising a plurality of strings of series-connected memory cells; and a controller for access of the array of memory cells, wherein the controller is configured to cause the memory to perform a method comprising:
applying a negative first voltage level to a control gate of a transistor connected between a first node and a string of series-connected memory cells; increasing a voltage level applied to the first node at a particular rate while increasing the voltage level applied to the control gate of the transistor at the particular rate; and when the voltage level applied to the first node reaches a particular voltage level, ceasing increasing the voltage level applied to the first node and ceasing increasing the voltage level applied to the control gate of the transistor (as recited in claims 13, 24, and figure 9).
          Group III. claims 25-29 are drawn to a memory, comprising: an array of memory cells comprising a plurality of strings of series-connected memory cells; and a controller for access of the array of memory cells, wherein the controller is configured to cause the memory to: apply a first voltage level to a first node selectively connected to a string of series-connected memory cells of the plurality of strings of memory cells while applying the first voltage level to a control gate of a transistor connected between the first node and the string of series-connected memory cells; maintain the voltage level applied to the first node at the first voltage level while decreasing the voltage level applied to the control gate of the transistor to a second voltage level; and for each time period of a plurality of successive time periods: increase the voltage level applied to the first node by a corresponding magnitude for that time period; and increase the voltage level applied to the control gate of the transistor by the corresponding magnitude for that time period (as recited in claim 25 and figure 11).
3.    The species are independent or distinct because the four groups I, II, and III recite distinct memories and methods of operating the memories utilizing different voltage conditions as highlighted (bold) in the claims and the figures above. In addition, these species are not obvious variants of each other based on the current record.
         Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.            There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:           The searches for different species recited in these claim groups are not overlapping and 
           Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.           The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.           Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.            Upon the allowance of a generic claim, applicant will be entitled to consideration of 
 
Conclusion
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827